Citation Nr: 1103772	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-36 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a right eye 
injury.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral knee disability, 
claimed as directly related to service.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a right wrist 
injury.  

4.  Entitlement to service connection for multiple sclerosis 
(MS).

5.  Entitlement to service connection for a left wrist 
disability, as secondary to MS.

6.  Entitlement to service connection for bilateral shoulder 
disability, as secondary to MS.

7.  Entitlement to service connection for a bilateral arm 
disability, as secondary to MS.

8.  Entitlement to service connection for bilateral knee 
disability, as secondary to MS.

9.  Entitlement to service connection for a disability manifested 
by right side numbness, as secondary to MS.

10.  Entitlement to service connection for a bipolar disorder, as 
secondary to MS.

11.  Entitlement to service connection for eye disability, as 
secondary to MS.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service recognized 
as honorable from June 9, 1992 to September 8, 1996.  He also had 
service from September 9, 1996 to March 15, 2001 which was 
ultimately determined to be dishonorable.  The character of 
discharge determination is not an issue on appeal.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal from a 
November 2006 rating decision by the Chicago, Illinois Department 
of Veterans Affairs (VA) Regional Office (RO).  In September 
2010, a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's claims 
file.  At the hearing, the Veteran submitted additional evidence 
with a waiver of RO consideration (see September 2010 statement 
from the Veteran), permitting the Board to consider such evidence 
in the first instance.  See 38 C.F.R. § 20.1304(c).  

The issues of service connection for bilateral wrist (to 
include whether new and material evidence has been 
received to reopen a claim of service connection for 
residuals of a right wrist injury), bilateral shoulder, 
bilateral arm, and bilateral knee disabilities, a 
disability manifested by right side numbness, a bipolar 
disorder, and eye disability claimed to be a complication 
of MS are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


FINDINGS OF FACT

1.  The character of the Veteran's service prior to September 9, 
1996 was honorable; the character of his service from September 
9, 1996 was dishonorable, based on Bad Conduct Discharge due to 
Court-Martial.

2.  On the record at the September 2010 Travel Board hearing, and 
in a written statement dated the same day, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
his appeal seeking to reopen a claim for service connection for 
residuals of a right eye injury; there are no questions of fact 
or law remaining before the Board in this matter.

3.  An unappealed January 2003 rating decision denied the Veteran 
service connection for bilateral knee disability essentially on 
the basis that bilateral patellar tendonitis diagnosed in service 
in 1998 was acute and transitory and resolved without residual 
disability, and that any current knee disability was unrelated to 
service; the record also shows that the episode of bilateral knee 
tendonitis in service occurred during a period of service that is 
characterized as dishonorable, and nonqualifying for VA 
compensation benefits.  

4.  Evidence received since the January 2003 rating decision does 
not tend to show that the Veteran's bilateral patellar tendonitis 
in service resulted in chronic disability or occurred during a 
not dishonorable (and VA compensation-qualifying) period of 
service; does not relate to the unestablished facts necessary to 
substantiate the claim of service connection for bilateral knee 
disability as directly related to service; and does not raise a 
reasonable possibility of substantiating such claim.

5.  It is reasonably shown that the Veteran's MS was manifested 
to a compensable degree within seven years after his separation 
from his honorable period of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant are met; the Board has no further jurisdiction in the 
matter of whether new and material evidence had been received to 
reopen a claim of service connection for residuals of a right eye 
injury.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).

2.  New and material evidence has not been received and the claim 
of service connection for bilateral knee disability, as directly 
related to service, may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2010).
3.  Service connection for MS is warranted.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim to reopen the prior final denial of 
service connection for bilateral knee disability, claimed as 
directly related to service, prior to initial adjudication.  A 
May 2006 letter explained what was necessary to establish the 
underlying claim of service connection, and advised him of his 
and VA's responsibilities in claims development; it provided 
notice in accordance with Kent and notice regarding disability 
rating and effective date criteria.  He has had ample opportunity 
to respond/supplement the record and has not alleged that notice 
in this case was less than adequate.

Given the Veteran's expressed intent to withdraw his appeal in 
the matter of whether new and material evidence was received to 
reopen a claim of service connection for residuals of a right eye 
injury, and that service connection is being granted for MS; 
there is no reason to belabor the impact of the VCAA in these 
matters; any notice defect or duty to assist omission in these 
matters is harmless.

The Veteran's pertinent service treatment records (STRs) are 
associated with his claims file and postservice treatment records 
have been secured.  The Veteran has indicated that he was 
receiving benefits from the Social Security Administration (SSA).  
SSA provided a compact disc (CD) with an electronic version of 
the SSA records.  The CD was reviewed, and found not to include 
any relevant records not already in hard copy in the claims file.  
The duty to assist by arranging for a VA examination or obtaining 
a medical opinion does not attach until a previously denied claim 
is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has 
not identified any pertinent evidence that is outstanding.  VA's 
duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will summarize 
the relevant evidence as appropriate and the Board's analysis 
will focus specifically on what the evidence shows, or fails to 
show, as to the claims.
New and Material Evidence to Reopen a Claim of Service Connection 
for Residuals of a Right Eye Injury.

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105 the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

At the September 2010 hearing before the undersigned the Veteran 
indicated (as the transcript of the hearing shows) that he was 
withdrawing his appeal with respect to the issue of whether new 
and material evidence had been submitted to reopen the claim of 
service connection for residuals, right eye injury, claimed as 
directly related to service.  Moreover, he executed and submitted 
a written statement withdrawing his appeal in this matter.

The appellant has withdrawn his appeal in the matter of whether 
new and material evidence was received to reopen the claim of 
service connection for residuals of a  right eye injury.  Hence, 
there remains no allegation of error of fact or law as to such 
issue for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review an appeal in this matter, and it 
must be dismissed.

New and Material Evidence Bilateral Knees, as Directly Related to 
Service

A January 2003 rating decision denied the Veteran's claim of 
service connection for bilateral knee disability, claimed as 
directly related to service, based on findings that bilateral 
patellar tendonitis diagnosed in service in 1998 was acute and 
transitory and resolved without residual prior to discharge from 
service (and did not result in chronic disability).  He did not 
appeal this decision and it is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  "New and material evidence" 
is defined in 38 C.F.R. § 3.156(a).  "New" evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Pertinent evidence of record at the time of the January 2003 
rating decision included the Veteran's STRs (for both periods of 
service) and VA treatment records.  The STRs for his first 
(honorable) period of service are silent as to complaints or 
treatment involving the knees.  STRs for the dishonorable  period 
of service include a record dated in April 1998 which notes a one 
year history of bilateral knee pain and a diagnosis of patellar 
tendonitis.  [Notably, the record and history reported at the 
time place the onset/occurrence of the tendonitis in the 
dishonorable (and nonqualifying for VA compensation benefits) 
period of service.]  The VA treatment records show that the 
Veteran complained of knee pain in October 2002.  There was no 
underlying diagnosis for the pain complaints; treatment provided 
included pain medication, ice or heat, and the use of an ACE wrap 
(as needed).  

Evidence received since the January 2003 rating decision includes 
the Veteran's written communications and hearing testimony and VA 
and private treatment records.  His hearing testimony includes a 
contention that his knee symptoms are related to MS (and not 
directly to an event or injury in service).  The private 
treatment records do not note complaints or treatment specific as 
to the knees.  The VA treatment reports show a May 2006 complaint 
of knee pain; they do not show a diagnosis of knee disability or 
suggest that the Veteran has such disability (which is related to 
his military service).  [Notably, even if it was found that 
additional evidence received showed that current bilateral knee 
disability is related to the documented knee complaints in 
service, the character of discharge for the period of service 
when knee complaints were noted (and a diagnosis was made) is a 
bar to VA compensation benefits based on such nexus.]

As the Veteran's claim of service connection for a bilateral knee 
disability, claimed as directly related to service, was 
previously denied based on findings that bilateral patellar 
tendonitis diagnosed in service in 1998 was acute and transitory 
and resolved without residual prior to discharge from service 
(and did not result in chronic disability), for additional 
evidence received since the January 2003 rating decision to be 
new and material, it must be evidence not previously of record 
that shows or suggests that the Veteran currently has a chronic 
knee disability that is causally related to his (honorable) 
period of active duty service.

The additional evidence received since January 2003 is new in 
that it was not previously of record.  However, it does not 
include any additional evidence or information that indicates or 
suggests that the Veteran has current bilateral knee disability 
that is directly related to his honorable period of service.  VA 
and private treatment records received since January 2003 do not 
address these matters; and the Veteran's September 2010 hearing 
testimony proposes a secondary (to MS) theory of entitlement.  

In summary, the additional evidence received since January 2003 
does not address the unestablished facts necessary to 
substantiate this claim, i.e., that the Veteran has a current 
bilateral knee disability and that such disability might be 
related to his honorable period of service.  Therefore, the 
additional evidence received does not raise a reasonable 
possibility of substantiating the claims and is not material.  
Accordingly, the claim of service connection for a bilateral knee 
disability as directly related to service may not be reopened.



MS

The Veteran contends that his MS is related to his honorable 
period of active service.  Specifically, he contends that he had 
symptoms of MS either during that period of service or within the 
seven year presumptive period for such disease under 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309(a).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including multiple sclerosis) may be 
service connected on a presumptive basis if manifested to a 
compensable degree in a specified period of time postservice 
(seven years for multiple sclerosis).  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The Board observes that the regulation calls for the claimed 
disease to be manifested to a "compensable" degree, that is 
"to a degree of 10 percent or more."  See 38 C.F.R. 
§ 3.307(a)(3).  As the minimum rating for multiple sclerosis is 
30 percent, any manifestation of such disease is to a compensable 
degree.  See 38 C.F.R. § 4.124a, Code 8018 (2010).  

The Veteran's DD Form 214 shows that from June 9, 1992 to 
September 8, 1996 he had active duty service recognized as 
honorable, and that he had a subsequent period of service, from 
September 9, 1996 to March 15, 2001, from which he received a Bad 
Conduct Discharge due to Court-Martial (and which is dishonorable 
and nonqualifying for VA compensation benefits).  

The Veteran's STRs show that in April 1993 (during the honorable 
period of service) he was treated for a fall and for a right 
wrist fracture in October 1994.  During his dishonorable period 
of service, he was seen for dizziness and blurred vision of 
questionable etiology in March 1998, his knees giving out in 
April 1998 (when patellar tendonitis was diagnosed), and tension 
headache and right shoulder pain in July 1998.  No complaints or 
findings during either period of service were attributed to MS.  

A VA administrative decision in January 2003 determined that the 
Veteran's service from June 9, 1992 through September 8, 1996 was 
honorable for VA benefit purposes, and that his discharge on 
March 15, 2001 (for service from September 9, 1996 to March 15, 
2001)was dishonorable (and nonqualifying for VA benefits).  It 
was determined that his actions leading to discharge constituted 
willful and persistent misconduct under 38 C.F.R. § 3.12(d)(4).  

Under 38 U.S.C.A. § 5303, discharge from service by reason of a 
sentence of a general court-martial shall bar all rights of the 
person under the laws administered by the Secretary based upon 
the period of service from which discharged (unless the person 
was insane at time of commission of the acts for which the person 
was court-martialed.)  The character of discharge determination 
is not an issue on appeal.  

Clinical records show that MS was diagnosed definitively in June 
2006 based on symptoms, examination, and MRI (magnetic resonance 
imaging).  

VA treatment records dated in October 2002 note complaints that 
the Veteran had no feeling/sensation in the fingertips, painful 
knees, and that his left lower extremity fell asleep sometimes.  
A May 2006 brain MRI report notes "lesions alignment 
perpendicular to the lateral ventricles and findings consistent 
with multiple sclerosis."  A January 2007 VA neurology follow-up 
note notes that "[r]eview of history indicates that the patient 
had gait ataxia back in 97 and 1998 while in active duty.  
Patient says he was examined medically back then but this ataxia 
was felt to be secondary to drinking.  The patient says that 
indeed he was drinking excessively back then.  However this 
ataxia seems to be persistent for weeks and was not episodic like 
binge drinking or other patterns of alcohol abuse.  Therefore it 
is more likely that this ataxia was related to onset of multiple 
sclerosis and not secondary to drinking."  The assessement was 
multiple sclerosis with onset at least in 1997 or earlier.  

Private treatment records include a June 2008 notation that, 
"[o]n further history, it was reported that the patient may have 
been symptomatic all the way back to 1999/2000; however, this was 
all speculative."  Similarly, an August 2008 statement from the 
Veteran's private physician notes that his "clinical history of 
balance problems and hand numbness dates as early as 1997.  Based 
on his clinical history, neurological exam, and MR imaging, [the 
Veteran] is more likely than not to have had multiple sclerosis 
during his service in the marine corps."  A September 2008 
statement from the same private physician includes clarification 
that "after further discussion with the patient's family, [the 
Veteran] first developed neurological symptoms as early as 1995 
with numbness in his right upper extremity. ... My professional 
conclusion continues to be that [the Veteran] had multiple 
sclerosis during his service in the marine corps, as early as 
1995 by his clinical history."  

VA and private medical opinions conclude that the initial 
manifestations  of the Veteran's MS occurred anywhere from 1995 
(during his honorable service) or in 1997, 1998, or 2000 (during 
his period of dishonorable service).  On February 2009 VA brain 
and spinal cord examination it was noted that the Veteran's 
claims file, letters from his physicians, his STRs, and his VA 
treatment records were reviewed.  The examiner opined:
Review of the available service record indicates no 
objective documentation at any point of symptoms that 
would be compatible with multiple sclerosis beginning 
during military service.  According to the record, a 
firm diagnosis was made in 2006.  Review of the 
Charlotte medical records in October 2002 indicates 
that the patient did have symptoms at that point that 
were compatible with multiple sclerosis.  Therefore, 
it would appear that his multiple sclerosis did begin 
in 2002/2003 and therefore was within the six-year 
window of his honorable service.  Therefore, it is 
more likely than not that this did represent the onset 
of the veteran's multiple sclerosis.  

Notably, the examiner incorrectly refers to "Charlotte medical 
records in October 2002" because the records are actually from 
the Charleston, South Carolina, VA Medical Center (VAMC).  
Nevertheless, the  review of the records was accurate in that it 
was noted that the Veteran reported symptoms of numbeness of his 
fingertips, painful knees, and his left lower extremity falling 
asleep sometimes.  

In an August 2009 Statement of the Case (SOC) the RO considered 
the February 2009 VA brain and spinal cord examination report and 
continued the denial of service connection for MS, finding that 
MS neither occurred in nor became manifest within 7 years of the 
Veteran's honorable service.  The RO noted that the Veteran's 
second period of service ending on March 15, 2001 was under 
conditions considered dishonorable for VA purposes.  

Regarding presumptive periods, VA's Adjudication Procedure Manual 
provides the following instruction:

Treat the scheduled, that is the conditional, 
discharge date as certified by the service department, 
and authorized by the character of discharge 
determination as if the veteran were actually given a 
complete and honorable separation, and measure all 
presumptive periods and any other issue that relates 
to date of discharge or release from that point.  

See M21-1MR, Part III, Subpart v, Chapter 1, Section B.  Thus, 
since the Veteran's honorable period of service ended on 
September 8, 1996, his 7 year presumptive period for MS runs from 
September 8, 1996 to September 8, 2003.  The August 2009 SOC 
appears to have incorrectly (based on VA Manual provisions) 
applied the chronic disease presumptive provisions.  

The February 2009 VA examiner opined that the Veteran's initial 
clinical manifestations of MS occurred in 2002/2003 (thus, within 
the seven year presumptive period for such disease from his 
honorable period of service).  This opinion was based on a 
thorough review of the claims file, and was accompanied by an 
explanation of the rationale for the opinion.  Consequently, the 
Board finds the opinion of the VA examiner highly probative 
evidence in the matter at hand, and persuasive.  Accordingly, 
service connection for MS is warranted.


ORDER

The appeal to reopen a claim of service connection for residuals 
of a right eye injury is dismissed.

The appeal to reopen a claim of service connection for a 
bilateral knee disability as directly related to service is 
denied.

Service connection for MS is granted.


REMAND

The Veteran claims that he has bilataral shoulder, arm, wrist, 
and knee disabilities (including manifestations of pain and 
numbness), a psychiatric disability (bipolar disorder), and eye 
disability all as secondary to/complications of his MS (which is 
now service connected).  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be established 
when an otherwise non-service-connected disability is aggravated 
(rather than caused) by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. at 445, 448-449 (1995)(en banc).

Establishing service connection on a secondary basis requires (1) 
competent evidence (a medical diagnosis) of current chronic 
disability; (2) evidence of a service-connected disability; and 
(3) competent evidence that the current disability was either (a) 
caused by or (b) aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); see also Allen, 7 Vet. App. at 439.

VA and private treatment records show that the Veteran has been 
treated for complaints of shoulder, arm, wrist, and knee pain and 
numbness.  His psychiatric symptoms have been diagnosed as major 
depression and bipolar disorder and his private physician has 
related his behavioral problems to mental deficits caused by his 
MS.  See September 2008 letter.  He has also been seen for 
complaints of visual impairment.  The evidence of record does not 
include a VA examination that addresses whether or not he has a 
shoulder, arm, wrist, or knee disability(ies) or a psychiatric or 
eye disability that was caused or aggravated by/is a complication 
of his (now service-connected) MS.

The claims of service connection for residuals of a right eye 
injury and a bilateral knee disability were previously finally 
denied (and the Veteran has withdrawn an appeal to reopen the 
claim of service connection for residuals of a right eye injury).  
Likewise, his petition to reopen the claim of service connection 
for a bilateral knee disability, as directly related to service, 
has been denied.  However, he has now raised claims of service 
connection for eye and knee disability(ies) as secondary to MS, 
and these are new and separate claims which were not previously 
considered.  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 
2009).

Regarding the appeal to reopen a claim of service connection for 
residuals of a right wrist injury, as noted above, the duty to 
assist by arranging for a VA examination or obtaining a medical 
opinion does not attach until a previously denied claim is 
reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  However, inasmuch as 
the Veteran was seen for a right wrist fracture in service, the 
January 2003 rating decision which denied service connection on 
the basis such condition was acute and transitory (and resolved 
without residuals) appear to be inconsistent with the factual 
evidence (requiring another examination).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  May 2006 and August 2006 VCAA 
notification letters in part complied with VCAA notice 
requirements as they advised the Veteran of the evidence needed 
to substantiate a service connection claim; however, they did not 
specifically inform him of the requirements for proving claims of 
secondary service connection.  Such notice must be given on 
remand.  [Notably, an October 2010 VCAA notification letter 
informed the Veteran of the requirements for proving a claim of 
secondary service connection for a right eye injury; however, 
this letter also incorrectly advised him that new and material 
evidence was required to reopen the claim.]

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and specifically advising him of 
the evidence required to support claims of 
secondary service connection for bilataral 
shoulder, arm, wrist, and knee disabilities, 
a psychiatric disability, and an eye 
disability.  He should have opportunity to 
respond.

2.  After the development requested above is 
completed, the RO should also arrange for the 
Veteran to be examined by an appropriate 
physician to determine whether he has any 
shoulder, arm, wrist, and/or knee 
disabilities that are secondary 
to/complications of his MS.  The examiner 
must review the Veteran's claims file in 
conjunction with the examination, and any 
indicated tests or studies should be 
completed.  Based on examination of the 
Veteran and review of the record the examiner 
should provide an opinion that responds to 
the following:  

Does the Veteran have any orthopedic or 
neurological disability of the shoulders, 
arms, wrists, and/or knees that was caused or 
aggravated by (is a symptom or complication 
of) his (now service-connected) MS?  If so, 
please identify (by clinical diagnosis) each 
such chronic disability.

The examiner must explain the rationale for 
all opinions.

3.  The RO should then also arrange for a 
psychiatric evaluation of the Veteran to 
determine the nature and likely etiology of 
any/each psychiatric disability found, and 
specifically whether or not such is at least 
as likely as not (50 % or better probability) 
due to/a complication of his MS.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination.  
The explanation of rationale for the opinion 
must identify each psychiatric diagnosis 
found, and include discussion as to why such 
is/or is not due to, or a complication of MS.

4.  The RO should also arrange for the 
Veteran to be examined by an ophthalmologist 
to determine the nature and likely etiology 
of each eye disability/defect found.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination.  
Based on review of the record and examination 
of the Veteran, the examiner should identity 
(by clinical diagnosis) each eye disability 
entity found, and express an opinion 
indicating whether or not such is/or is not 
due to/a complication of the Veteran's MS.  
The examiner must explain the rationale for 
all opinions.
5.  The RO should then re-adjudicate the 
remanded claims.  If any remain denied, the 
RO should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


